Exhibit 12(b) Entergy Gulf States Louisiana, L.L.C. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest charges $126,788 $149,780 $163,409 $131,197 $118,243 Interest applicable to rentals 8,832 8,928 8,773 9,197 3,767 Total fixed charges, as defined 135,620 158,708 172,182 140,394 122,010 Preferred dividends, as defined (a) 6,444 5,969 6,514 1,151 1,306 Combined fixed charges and preferred dividends, as defined $142,064 $164,677 $178,696 $141,545 $123,316 Earnings as defined: Net Income $206,497 $211,988 $192,779 $144,767 $153,047 Add: Income Taxes 110,270 107,067 123,701 57,197 89,185 Fixed charges as above 135,620 158,708 172,182 140,394 122,010 Total earnings, as defined $452,387 $477,763 $488,662 $342,358 $364,242 Ratio of earnings to fixed charges, as defined 3.34 3.01 2.84 2.44 2.99 Ratio of earnings to combined fixed charges and preferred dividends, as defined 3.18 2.90 2.73 2.42 2.95 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
